Citation Nr: 1132621	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  07-33 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for hypertension. 

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for skin cancer. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Donna D. Ebaugh


INTRODUCTION

The Veteran served on active duty from September 1966 to June 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the RO in Nashville, Tennessee.

The issues of entitlement to service connection for hypertension and skin cancer are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a decision dated in June 1985, the RO denied service connection for hypertension because a diagnosis of hypertension was not shown by the evidence of record.

2.  The evidence added to the record since June 1985, when viewed by itself or in the context of the entire record relates to an unestablished fact that is necessary to substantiate the claim for service connection of hypertension.


CONCLUSIONS OF LAW

1.  The June 1985 RO decision that denied the Veteran's claim of entitlement to service connection for hypertension is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for hypertension.  38 U.S.C.A. §§ 5108, 5103(a), 5103A, 5107(b), 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.156, 3.159 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Regarding the issues of new and material evidence to reopen the claim for service connection of hypertension, the Board is granting this aspect of the appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

New and Material Evidence

The Veteran is claiming service connection for hypertension that was initially denied in June 1985.  The RO, in pertinent part, determined that there was no evidence of hypertension of record.  The Veteran was apprised of his appellate rights but did not appeal and the decision became final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1103 (2010).  In March 2007, the Veteran filed the present claim to reopen his claim for entitlement to service connection of hypertension. 

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  

Under the relevant regulation, "new" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under 38 U.S.C.A. § 5108 (West 2002).  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as enabling rather than precluding the reopening of a claim.  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which does not require new and material evidence as to each previously unproven element of a claim.  It was indicated that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Because the Board has the jurisdictional responsibility to consider whether it was proper to reopen the claim, regardless of the RO's determination on the question of reopening, the Board will determine whether new and material evidence has been received and, if so, consider entitlement to service connection on the merits.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

The evidence of record at the time of the last final denial in June 1985 included the Veteran's lay statements and service treatment records, including an October 1967 service treatment record indicating high blood pressure on one occasion that resulted in an impression of anxiety.  Additionally, the evidence included an August 1966 pre-service treatment record indicating treatment for high blood pressure and an impression of ischemic heart disease.

The evidence added to the record since the June 1985 decision consists of a March 2007 letter from a private physician, Dr. W., indicating treatment for high blood pressure, a May 2007 letter from another private physician, Dr. J., indicating a current diagnosis of hypertension, as well as VA outpatient treatment records indicating a diagnosis of hypertension.  

As the evidence had not previously been submitted to agency decision-makers and is not cumulative or redundant of other evidence of record, the evidence is new under 38 C.F.R. § 3.156(a) (2010).  

This evidence is also "material", as it constitutes evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, i.e., the existence of a current disability.  The diagnosis, combined with his reports of continuity of symptomatology, including feeling hot, and the in-service treatment record noting the same symptomatology, supports the possibility that his current hypertension is related to service.  When presumed credible, such evidence and information raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a cardiovascular disorder.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  As such, it is found to be material.  Accordingly, the Veteran's request to reopen the claim for service connection for hypertension is granted. 

Having found that the claim should be reopened, the Board will address the claim for service connection of hypertension in the Remand section below.


ORDER

New and material evidence having been received, the application to reopen a claim of entitlement to service connection for hypertension is granted.  




REMAND

Having decided to reopen the Veteran's claim for service connection for hypertension, the Board finds that a remand is required in this case.  Additional development of the claim for service connection for skin cancer is also deemed necessary.  

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c), (d) (2010).

Here, in a statement received in June 2007, the Veteran reported ongoing VA treatment.  He said that he was seen by a VA physician every other month for his hypertension.  The most recent VA treatment records associated with the claims file are dated in March 2007.  That record references the Veteran's diagnosis of having "skin cancer" as well as hypertension.  Thus, inasmuch as VA is on notice of the existence of additional records that may be related to the issues on appeal, records from any such treatment should be obtained prior to any further appellate review of this case.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); see generally Murincsak v. Derwinski, 2 Vet. App. 363, 372-73 (1992).  Further, while on remand, the Veteran should be asked to submit the appropriate release to obtain records from Drs. W. and J., who report treating him for multiple skin cancers and hypertension. 

Next, the Veteran has expressed several theories of entitlement to service connection for hypertension as follows: (1) as a result of exposure to Agent Orange in service; (2) as a result of exposure to extreme heat in the jungle in service; (3) or that a preexisting disorder was aggravated by service.   

Regarding the existence of a preexisting disorder that may have been aggravated by service, when the Veteran entered service, he submitted a letter from his private physician, dated in August 1966, which indicated two blood pressure readings (155/95 and 145/85) and associated the readings with "spells of coronary insufficiency - penicillin heart (ischemic heart disease)."  The induction examiner reviewed the letter from the private physician and ordered an EKG which came back as suggestive of slight IRS prolongation but not enough to diagnose incomplete bundle branch block.  The induction physician's impression was "no findings or EKG evidence of organic heart disease."  Additionally, the Veteran's blood pressure readings at the induction examination were 140/88 and 122/66, respectively.  

Given the pre-service private physician's impression, in 1966, that the Veteran's high blood pressure readings were associated with coronary insufficiency and ischemic heart disease, it is unclear whether his current cardiovascular disorder is in fact hypertension or otherwise related to the symptoms that occurred prior to service.  And, if his current disorder is related to the heart disorders prior to service, whether his current disorder was aggravated by service. 

Even if the Veteran is afforded the presumption of soundness because the induction examiner found the test results at the time of induction to be within normal limits despite the letter from the private physician, he may still be entitled to direct service connection.  Service treatment records support a finding of an in-service event in October 1967.  At that time, the Veteran complained of a hot feeling and his blood pressure reading was 140/80.  The service physician diagnosed anxiety.  Treatment included a prescription of Librium and "reassurance concerning normality of cardiac function."  On separation examination, the Veteran's blood pressure was recorded as being 122/84.  His heart and vascular system were assessed as normal.

The Veteran reports that experiencing symptoms of having a hot feeling since service.  He provided a similar history was he filed his claim for benefits in 1985.  

Based on the foregoing, there is insufficient competent evidence on file for the VA to make a decision on the Veteran's claim.  As the evidence supports a current diagnosis of hypertension, an in-service incident of high blood pressure, and there is an indication that the Veteran's current hypertension may be related to service, the Board finds that a VA examination is required under McLendon v. Nicholson, 20 Vet. App. 79 (2006) to determine whether his current hypertension symptoms are causally related to active service.

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records from the VA Medical Center in Mountain Home, Tennessee for the period from March 2007 to the present.  Any negative response should be noted in the claims file.

2.  After obtaining the appropriate release, obtain records from any private physicians by whom the Veteran is treated regarding any cardiovascular disorder or skin cancer since service discharge.  If those records are not available, that should be noted in the file.

3.  Following completion of the above items and receipt of any records, provide the Veteran a VA examination, preferably by a cardiologist, to determine the current nature and etiology of any cardiovascular disorder noted in the record.  The claims file should be reviewed by the examiner and that review should be indicated in the report. 

The examiner should provide a diagnosis for any current cardiovascular disorder identified.  Next, the examiner must provide an opinion as to whether there is clear and unmistakable (obvious or manifest, unbeatable) medical evidence to demonstrate that any of the Veteran's current disorders, to include hypertension and ischemic heart disease, existed prior to the Veteran's entrance into service.  If such is established, is there also clear and unmistakable evidence that this disability did not increase in severity beyond its natural progression during active service?

The examiner should also provide an opinion as to whether it is at least as likely as not that any diagnosed cardiovascular disorder(s) had their onset during the Veteran's active service or is otherwise shown to be etiologically related to his active service, to include his exposure to herbicide agents and extreme heat during jungle service.

All opinions expressed must be accompanied by a complete rationale.  Citation/discussion of medical treatise or authority would be extremely helpful.  It is requested that the examiner consider and reconcile any additional opinions and diagnoses of record or any contradictory evidence regarding the above.

4.  Review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

5.  Readjudicate the issues on appeal, to include any additional evidence obtained as a result of this Remand that may not have been previously considered.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished an appropriate Supplemental Statement of the Case and be provided an opportunity to respond.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


